Title: To James Madison from James Simpson, 9 July 1803 (Abstract)
From: Simpson, James
To: Madison, James


9 July 1803, Tangier. No. 59. Sent no. 58, dated 8 June, by Gavino. On 29 June received the triplicate of JM’s 26 Mar. dispatch with a 6 Apr. postscript authorizing him to draw bills for $4,000 on the U.S. minister in London for the purchase of one hundred gun carriages for the emperor of Morocco. Believes “this sum would not be equal to the cost and charges” of such a purchase, and as “every circumstance” stated in his last “stands now fully confirmed,” is not “at liberty to make use of any part of that Credit.” Hopes instead that the carriages will be “sent out, as was first intended and promised.” No one “has of late said a syllable” to him on the subject, yet he fears that the delay in “giving the Emperour a proof of Friendship in this particular, has not been well taken.” Sweden pays Morocco $20,000 annually “and two days ago paid that sum for the past year.”
On 30 June the Danish frigate Iris arrived “with Specie for payment of their Subsidy up to March last.” The “Batavian Consul” has been threatened with war should an ambassador not arrive within three months, although “A hint was at same time given the Consul that should a War with England prevent an Ambassador being sent, his Government might authorise him to pay the equivalent of His Majestys expectancies in money.” Has reason to believe Morocco’s “demands will be very high,” with a subsidy “made a condition of Peace” and past years’ payments also required.
“A Gentleman of the Chief direction of the Gremios of Madrid has just arrived here on his way to Court, to … obtain an extraction of Wheat for Spain at a moderate duty, by Treaty of 1799 it was established at 4/5ths. of a dollar the Fanique of about 94 pod, and now two and a quarter is the rate demanded.” Portugal has paid close to $100,000, “all the Arrears of her Wheat Company,” as mentioned in his enclosure to no. 53, yet was “denied her usual supplies of Cattle because she will not submit to pay duty at fifteen dollars, as the English continue to do.” “Portugal never paid more than five dollars untill last Summer, when it was six and a half.” Morocco’s ascendancy over six of eight Christian powers has made “this Government and its chief Agents, entertain high Ideas of their own consequence.”
“Every exertion” is made “to send out their Cruizers”; “the Ship at Larach will be ready for the high Tides at next full moon, untill then she cannot pass the Bar.” The galleys at Tetuán are ready. A ship will be ready to sail from Salé “next Month.” Received advice from Morris that the ship Meshouda, navigating under the Moroccan flag, was detained by a U.S. frigate “for an attempt to enter the Port of Tripoly.” Encloses a copy of his answer to Morris, “by which you will see what Alcayde Hashash said on the subject.” “It now appears too clearly” that the emperor sent his ship to the Tripolitans, “but whether to their own Port or not remains to be ascertained.” Believes that the ship captain was not commanded to go to Algiers for cargo: “our Governour has given me the strongest assurances to that effect.” The emperor has done what he could to favor Tripoli; “all Nations experience the like conduct from every State in Barbary, when they have War with any of the others.”
Is “well aware” that the case of the Meshouda “would justify Commodore Morris going to every rigour with her, were the Ship under the Flag of any Power by whom the Law of Nations is observed,” but concludes that Morris made a distinction. “In his Letter to me he says, ‘she shall not be Condemned if proved that this was not the Order of the Emperour. It is however expected that the Captain will be severely punished if it is an Act of his own.’” Expressed to Morris his hope that the ship would be freed on this principle. The ship’s condemnation “would give the highest disgust to the Emperour.” Its release “would afford me, after what has happened, a happy opportunity of makeing a strong impression on his Majestys mind of the Friendly intentions of the Government of the United States towards him.” Would like to see one or more U.S. warships “At this critical moment … in this Neighborhood” until the outcome of the Meshouda affair is known. As the governor commands the Larache ship and the Tetuán galleys, he “might give trouble” if the Meshouda is not liberated. “The best security against such an event, is to be prepared to prevent it.”
The brig Mary arrived in Salé road on 8 June; “the Stores she brought from Mogadore were very speedily taken out,” and the ship left for Salem on 10 June. Francis Baring & Company accepted his bill drawn 26 Apr. on Bird, Savage, and Bird. Many French privateers are in The Straits, but he has heard nothing of their detaining American vessels.
The Portuguese consul has been charged to negotiate a peace with the emperor for Hamburg. The present agreed on was $20,000. “The Instrument done by order of his Majesty in testimony of the Peace” reached Tangier “this morning … but being only signed by Sidy Mohammed Selawy, and … without the Imperial Seal it is not held to be sufficient, of consequence the busyness is not yet considered as settled.” The emperor has requested “a supply of Carolina Rice.” Has asked Gavino to send “a couple of Tierces” if any should be sent to him in consequence of what Simpson submitted to JM in his no. 54. Out of two casks Gavino sent him, eight bags were sent to the emperor.
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 2). RC 7 pp.; marked “Duplicate”; docketed by Wagner as received 26 Sept. For enclosure, see n. 4.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:453.



   
   Gremios: guilds; in this context, wheat traders’ guilds.



   
   Simpson to JM, 24 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:221–22).



   
   Simpson enclosed a copy of his letter to Richard Morris, 20 June 1803 (4 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:456–57), describing the complaint he made to Alcayde Hashash against Rais Omar for taking in stores and passengers at Algiers and for attempting to enter the blockaded port of Tripoli. Hashash “could not be made fully to believe that Omar could have committed such a mad Action, and so diametricaly opposite” to his instructions. Should this be the case, Hashash “declared in the strongest language that … Omar should lose his head.” Simpson went on to request, in light of the government’s disavowal of Omar’s act, that Morris “liberate the Ship.”



   
   Simpson to JM, 31 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:294–95).



   
   A full transcription of this document has been added to the digital edition.

